Exhibit 10.1

 

     Richard A. Post January 5, 2006    President and      Chief Executive
Officer      Direct Line: 949.437-4707      rickp@autobytel.com

 

Robert S. Grimes

R.S. Grimes & Co., Inc.

The Empire State Building

350 Fifth Avenue, Suite 7801

New York, NY 10018

 

Dear Mr. Grimes:

 

Reference is hereby made to that certain Consulting Agreement entered between
Autobytel Inc. (formerly autobytel.com inc.) and Robert Grimes as of April 1,
2000, as amended (the “Agreement”).

 

The parties hereby agree that the Agreement is terminated effective as of
December 31, 2005.

 

Please evidence your agreement with the foregoing by signing below and returning
a copy to the undersigned.

 

Very truly yours,

 

Autobytel Inc.

By:   /s/ Richard A. Post      

 

AGREED AND ACCEPTED

 

This 5th day of January, 2006

/s/ Robert S. Grimes Robert S. Grimes